Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of J.Crew Group,Inc. (the “Company”) on Form10-K for the period ended January 28, 2017 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, MillardDrexler, Chief Executive Officer of the Company, and Michael J. Nicholson, Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March21, 2017 /S/MILLARD DREXLER Millard Drexler Chief Executive Officer /S/MICHAEL J. NICHOLSON Michael J. Nicholson Chief Financial Officer The foregoing certification is being furnished solely pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350) and is not being filed as part of the Report or as a separate disclosure document. A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
